Citation Nr: 1700091	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  10-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability with radiculopathy, to include on a secondary basis. 

2.  Entitlement to service connection for cervical spine disability, to include on a secondary basis.

3.  Entitlement to service connection for bone spurs of the left foot, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986 and from November 1986 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of that hearing is of record.

The claims were remanded by the Board in September 2012 and September 2015 for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In the September 2015 remand, the Board directed that the Veteran be afforded VA examinations to determine the etiology of his claimed disabilities.  The examiner was instructed to assume that the Veteran is a reliable historian for purposes of providing the requested opinions and to provide the rationale for all opinions expressed.  

In response to the remand, the Veteran was afforded VA examinations in February 2016.  Following the examinations and the review of the Veteran's pertinent history, the examiner provided opinions against the Veteran's claims.  In doing so, she primarily based her opinions on the absence of medical documentation of continuous treatment following service.  Her opinions do not reflect that she assumed that the Veteran is a reliable historian.  Therefore, the opinions are not in compliance with the Board's remand directive and a remand for adequate opinions is required.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Obtain all outstanding VA and private medical
records pertinent to the claims on appeal.

2.  Then, afford the Veteran appropriate examinations
by a physician with sufficient expertise who has not
previously examined the Veteran to determine the
etiology of his diagnosed low back disorder, cervical spine
disorder, and left foot heel spurs.  All pertinent 
evidence of record must be made available to and 
reviewed by the examiner and all indicated studies 
should be performed.  

Based on the examination findings, a review of the
evidence of record, and with consideration of the 
Veteran's statements, the examiner should provide 
an opinion with respect to the Veteran's diagnosed 
low back disorder, cervical disorder, and bone spur 
of the left heel as to whether there is a 50 percent or 
better probability that the disorder is etiologically 
related to the Veteran's naval service or was caused 
or permanently worsened by his service-connected
right knee and right foot disabilities.

In providing the requested opinions, the examiner
must discuss and consider the Veteran's statements 
regarding his pertinent in-service and post-service 
symptomatology and assume that the Veteran is a 
reliable historian.  With regard to his left heel spur, 
the examiner must consider the Veteran's statements 
that the disorder is caused or aggravated by his favoring 
his left lower extremity due to his service-connected 
right knee and right foot symptomatology.

The examiner must provide the rationale for all opinions 
expressed or explain why an opinion cannot be provided. 

3.  The RO must ensure that the examination reports are 
in compliance with the Board's remand directives.  

4.  The RO should also undertake any other development 
it deems appropriate.

5.  Then, the RO should readjudicate the issues on appeal.  
If the benefits sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished an appropriate supplemental statement 
of the case and be afforded the requisite opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




